Judge Hedrick
concurring in result.
Since the majority opinion affirms the “present findings of fact” and vacates the “conclusions of law,” and because the meaning of these expressions is illusory, I feel compelled to attempt to explain my decision. Whether labelled a finding or conclusion, the Commission clearly concluded that plaintiff suffered an occupational disease. This conclusion is supported by the findings which are supported by the evidence. Findings of fact numbers 3, 6, 9, and 13 are supported by the evidence. Finding of fact number 12, insofar as it purports to conclude that plaintiff is “totally and permanently disabled as a result of byssinosis and arteriosclerosis,” is not supported by either the findings of fact or the evidence, and was apparently vacated by the majority opinion. Whether plaintiff was disabled to any extent by his occupational disease is a necessary conclusion to be drawn from the findings of fact. The Commission only obliquely, if at all, made such a finding or conclusion. Such a finding or conclusion is, in my opinion, not supported by either the testimony or report of Dr. Seiker, simply because Dr. Seiker throughout his testimony and his report related his opinion with respect to plaintiffs disability to both his occupational and nonoccupational diseases. When Dr. Seiker was asked specifically whether plaintiff would be disabled because of the occupational disease if he did not have “organic brain syndrome or any heart problem,” he replied,
Well, he would be limited in his ability to do heavy work or work which requires strenuous or sustained exercise. That I *322would expect that he could carry on modest activity or sedentary kinds of jobs.
If I had seen Mr. Garner in 1970 when he retired, based on the history up that point of 1970, when he was having shortness of breath and found it difficult to work and with the history that he was better away from work, I think it would only be reasonable to recommend that he stop exposing himself to the environment that had caused his symptoms. I would have asked that he get out of the cotton dust because when he was in it he had cough and shortness of breath and wheezing.
The last sentence of my report reads “I do not think it is possible to say he is disabled on the basis of chronic obstructive lung disease due to cotton dust exposure.” I think that statement is correct. . . .
The majority remands the case to the Commission to “reexamine the medical witness, elicit the answers to the questions posed above, and make additional findings of fact and conclusions of law upon which to base an opinion and award.” Because Dr. Seiker’s testimony and report is so equivocal with respect to whether plaintiff was disabled as a result of his occupational disease, he should be given an opportunity, if not required, to be more definitive with respect to whether plaintiff is disabled by his occupational disease before the witness is required to answer the specific questions posed in the majority opinion. Since the majority has vacated all conclusions of law, the Commission, in my opinion, is not precluded from finding and concluding that plaintiffs disability does not result from his occupational disease, nor is the Commission precluded from finding and concluding that the occupational disease did not aggravate or accelerate the nonoccupational diseases.